Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 17, 2003, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant voluntarily left her employment as an administrative assistant without good cause when she failed to contact the employer, in a timely manner, regarding her absence from work after December 31, 2002. Although claimant asserts that she contacted the employer to explain that her son was missing, it was within the discretion of the Board to credit the testimony on behalf of the employer that claimant did not call (see Matter of Oku [Commissioner of Labor], 1 AD3d 684 [2003]; Matter of Corns [Commissioner of *759Labor], 272 AD2d 711 [2000]). By failing to timely contact the employer and explain her absence, claimant failed to take reasonable steps to protect her employment (see Matter of Rowe [Commissioner of Labor], 4 AD3d 663 [2004]; Matter of Corns [Commissioner of Labor], supra). Claimant’s remaining contentions were not presented at the administrative hearing or made part of the record and are therefore not properly before this Court for consideration (see Matter of Altman [Commissioner of Labor], 3 AD3d 658 [2004]).
Cardona, P.J., Crew III, Carpinello, Mugglin and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.